DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	The amendment filed December 8, 2020 has been entered. Claims 18 and 19 have been amended. Claims 1-19 are pending in this application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on December 10, 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claims 1-19 are objected to because of the following informalities: 
a) Claim 1 separates the method steps using a period. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). There may be plural indentations to further segregate subcombinations or related steps. Therefore, the periods should be removed and only the period at the completion of the claim should remain. See MPEP 608.01(m). Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



5.	Claims 1-9 and 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-9 and 11-19 are directed to claims which are ineligible under the patent subject matter eligibility guidelines under 35 USC 101.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recites a series of steps or acts, i.e., a) obtaining a biological sample from a subject; and  b) determining the level of T. gondii cyst antigen antibody in the biological sample. Thus, the claims are directed to a process, which is one of the statutory categories of invention (Step 1: YES). The claim recites determining the level of T. gondii cyst antigen antibody in the biological sample which correlates with identifying a high-risk population or individual having positive serology for T. gondii.  Thereby describing a correlation or relationship between the presence of the T. gondii cyst antigen antibody within the sample and identified population or individual. This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo Collaborative Svcs. v. Prometheus Labs., 566 U.S. __, 132 S. Ct. 1289, 1297 (2012).
e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams). Thus, the claim is directed to at least one exception (Step 2A: YES), which may be termed a law of nature, an abstract idea, or both. Note that although the claim recites several nature-based product limitations (e.g., the biological sample and the T. gondii cyst antigen antibody), the claim as a whole is focused on a process of identifying a high-risk population or individual, and is not focused on the products per se. Thus, there is no need to perform the markedly different characteristics analysis on the recited nature-based product limitations regarding claims 18-19. 
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the law of nature, the claim recites additional steps of obtaining a biological sample, and determining the level of T. gondii cyst antigen antibody in the biological sample. Obtaining a sample in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics. Further, the step is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., a mere data gathering step necessary to use the correlation. Determining the level of T. gondii antigen antibody present in the sample merely instructs a scientist to use any detection technique with any generic method.  Here, that the recited correlation of expressed antigen antibody is a law of nature because it is a consequence of a natural process in the body, and/or that the critical 
 When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of quantifying biomarker expression. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and quantifying does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)). 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diamond v. Diehr, 450 U.S. 175, 188 (1981) in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not invoke any of the considerations that courts have identified as providing significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself (Step 2B: NO). The claims are not eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “serious disease” in claim 10 is a relative term which renders the claim indefinite. The phrase “serious disease” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no definition to delineate what is serious and what is not. The phrase is vague and indefinite. Therefore, clarification is required to overcome the rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al.,( Microbes Infect. 2013 Jan; 15(1):74-83). 
The claims are drawn to a method of identifying a high-risk population or an individual who has positive serology for T. gondii comprising the following steps: a) obtaining a biological sample from a subject; and b) determining the level of T. gondii cyst antigen antibody in the biological sample.
To distinguish active from inactive/chronic infection in Toxoplasma gondii-seropositive individuals, Xiao et al., developed an enzyme-linked immunosorbent assay (ELISA) using specific peptides derived from Toxoplasma matrix antigen MAG1. Xiao et al., used this assay to measure matrix specific antibodies and pilot studies with infected mice established the validity of two peptides [abstract]. The matrix antigen MAG1 is a protein of 65-kDa abundantly expressed within the cyst and in the cyst wall surrounding the bradyzoites [Introduction]. 
Anti-Toxoplasma antibodies were measured by ELISA for IgG and IgM (Enzygnost IgG/IgM; Behring, Marburg, Germany) and by ISAGA for IgM and IgA, as previously described [section 2.3.1]. The cutoff for positivity for the Toxoplasma-specific IgG test corresponds to 4 IU/ml, according to the manufacturer’s instructions. ISAGA results were scored as 0 to 12 arbitrary units as previously described: anti-Toxoplasma 
Xiao et al., disclose a method of identifying a high-risk individual who has positive serology for T. gondii comprising obtaining a biological sample from a subject; and determining the level of T. gondii cyst antigen antibody in the biological sample [abstract, page 82]. The T. gondii cyst antigen is a MAGI antigen, in particular MAG1_4 antigen or MAG1_5 antigen. See Tables 2A and  2B regarding the use and positivity of MAG1_4 and MAG1_5. Figure 1 displays the kinetics of humoral response against MAG1_4 and MAG1_5 peptides in mice during Toxoplasma infection. Xiao et al., results agree with previous reports that MAG1 antigen should be considered a marker specific for active toxoplasmosis [Discussion]. It is well known that IgG antibodies against MAG1 antigen occur early (1 month) after infection. Xiao et al’s  results confirmed and extended this finding in a mouse model, showing that an antibody response against MAG1_4 and MAG1_5 peptides occurs at as early as 12 dpi (Fig. 1) [Discussion].  In order to examine whether there is a genotype difference in the MAG1 peptide antibody response, a number of sera obtained approximately 2 months after infection [Section 2.2.3].
The level of T. gondii cyst antigen antibody is determined using ELISA. Xiao et al., also disclose a kit comprising a T. gondii cyst antigen antibodies and instructions T. gondii organism antibody [p.79, paragraph 3.3.1]. The individual for obtaining the biological sample is a pregnant woman, a child and an immunocompetent individual. However, a high proportion of infected pregnant women show persistent, low-avidity IgG antibodies to Toxoplasma [Introduction]. According to the serological and molecular results, patients and samples were classified into 3 groups, as follows: (i) Active toxoplasmosis group composed of 31 serum samples was collected from 22 infected immunocompetent individuals with known clinical outcome (Table 2A). It includes: 7 children (12 sera) with congenital toxoplasmosis and 9 pregnant women (13 sera) who had Toxoplasma seroconversion during pregnancy, 4 sera from individuals who had ocular toxoplasmosis, 1 serum from a patient with a cerebral toxoplasmosis, and 1 serum from an individual with an active toxoplasmosis; (ii) chronic group composed of 28 serum samples collected from 26 individuals with serological evidence of past exposure to Toxoplasma [Section 2.3.1].  It is known that the high T. gondii cyst antigen antibody level can induce an abortion in the pregnant woman [Introduction]. Different levels of MAGI antibodies in the individual biological samples was determined, namely, high level, for example 0.617 OD ( that greater than 0.5 OD), low level (positive), for example 0.068 OD, 0.086 OD, 0.286 OD (in the range of 0.06 OD to 0.49 OD), or substantially free MAGI antibody level (negative), for example 0.044 OD, 0.059 OD (in the range of 0 to 0.059 OD) [p.18-20, Tables, especially Table 2A]. 
Previously, others measured antibodies against MAG1 over time in Toxoplasma-infected pregnant women using an ELISA assay with a recombinant antigen (30–452 amino acid residues). In their study, the sensitivity for the detection of IgG MAG1 
According to Xiao et al., unusual abundance of atypical T. gondii strains associated with human ocular toxoplasmosis. Moreover, this data also indicated a possible correlation between severe toxoplasmosis and atypical serotype when they exhibit an immunocompromised status. Thus, it is possible to avoid spread of an infection, for example, ocular toxoplasmosis, and to reduce the frequency of complications. Detection of said antibodies allows to avoid T. gondii disease risk and to prevent serious disease [p.76, 80-82]. Therefore Xiao et al., disclose the claim limitations of the instant claims.











Pertinent Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Liesenfeld et al., (Am J Obstet Gynecol. 2001 Vol. 184, No,2, pp.140-145) teach confirming serologic testing for acute toxoplasmosis and rate of induced abortions among women reported to have positive Toxoplasma IgM Toxoplasma antibodies.  Holec-Gasior et al., (ASM, Clinical and Vaccine Immol. Vol. 19, Issue 1, Jan 2012, pages 57-63) teach a MAG1 recombinant  Chimeric Antigen Can Be Used in Serodiagnosis of Human Toxoplasmosis. The sensitivity of the IgG ELISA calculated from all of the positive serum samples was similar for the MIC1-MAG1 chimeric antigen (90.8%).  Holec et al., (mSphere, 14(3), 220-225 - January 2007) teach an enzyme-linked immunosorbent assay (ELISA) for detection of T. gondii infection in humans. Serum samples from 117 patients with different stages of infection, along with 10 serum samples from seronegative patients obtained for routine diagnostic tests, were used. The results were compared with those of an ELISA that uses a native T. gondii antigen extract. The MAG1 antigen detected antibodies more frequently from the acute stage (97.3%) than from the chronic stage (7.5%) of toxoplasmosis. Hence, this antigen may be used as a tool for detection of T. gondii immunoglobulin G antibodies in persons with acute toxoplasmosis.


Conclusion
9.	 No claims allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/Primary Examiner, Art Unit 1645